—In an action, inter alia, to recover damages for breach of contract, the defendants Martin Riskin and Grace Turkisher, also known as Grace Riskin and the defendants’ attorney, Ravi Batra, appeal, as limited by their notice of appeal and brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Harkavy, J.), dated July 11, 2002, as, sua sponte, imposed costs in the form of a reasonable attorney’s fee against Ravi Batra pursuant to 22 NYCRR 130-1.1.
*517Ordered the appeal by the defendants Martin Riskin and Grace Turkisher, also known as Grace Riskin is dismissed, as they are not aggrieved by the order and judgment appealed from (see CPLR 5511); and it is further,
Ordered that the order and judgment is affirmed insofar as appealed from and reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
Contrary to the contentions of the nonparty appellant, as a result of his frivolous conduct the Supreme Court properly imposed costs against him in the form of a reasonable attorney’s fee after providing him with a reasonable opportunity to be heard (see 22 NYCRR 130.1). Santucci, J.P., Luciano, Schmidt and Cozier, JJ., concur.